Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roman Khasidov on 08/04/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for preventing fraud in programmatic advertising, the method comprising:
retrieving a first set of data from a bid request;
applying features to the first set of data;
extracting a second set of data based on the applied features;
applying a first set of machine learning models to the second set of data;
applying a second set of machine learning models to the second set of data, wherein the second set of machine learning models is different from the first set of machine learning models, wherein the first and second sets of machine learning models are: (i) trained on respective training data sets and (ii) re-trained on updated information, wherein at least one of the first and second sets of machine learning models is configured to predict at least one fraudulent activity;
determining if the bid request is associated with the at least one fraudulent activity based on a result from applying at least one of the first set of machine learning models and the second set of  machine learning models to the second set of data; and
selectively preventing the bid request from being provided to at least one buyer based on the determination.

6. (canceled).

7. (canceled).

	12.	(Currently Amended) A computer-implemented system for preventing fraud in programmatic advertising, the system comprising:
at least one server comprising a memory, a processor, and a representational state transfer application programming interface (RESTful API), wherein the at least one server is configured to:
retrieve a first set of data from a bid request; 
apply features to the first set of data; 
extract a second set of data based on the applied features;
apply a first set of machine learning models to the second set of data;
apply a second set of machine learning models to the second set of data, wherein the second set of machine learning models is different from the first set of machine learning models, wherein the first and second sets of machine learning models are: (i) trained on respective training data sets and (ii) re-trained on updated information, wherein at least one of the first and second sets of machine learning models is configured to predict at least one fraudulent activity;
determine if the bid request is associated with the at least one fraudulent activity based on a result from applying at least one of the first set of machine learning models and the second set of machine learning models to the second set of data; and
selectively prevent the bid request from being provided to at least one buyer based on the  determination.


19.	(Currently Amended) A system for preventing fraud in programmatic advertising, the system  comprising:
at least one server comprising a memory, a processor, and a representational state transfer application programming interface (RESTful API), wherein the at least one server is configured to:
apply a first set of machine learning models to data associated with a bid request;
apply a second set of machine learning models to the data associated with the bid request,  wherein the second set of machine learning models is different from the first set of machine learning models, wherein the first and second sets of machine learning models are: (i) trained on respective training data sets and (ii) re-trained on updated information, wherein at least one of the first and second sets of machine learning models is configured to predict at least one fraudulent activity;
determine if the bid request is associated with the at least one fraudulent activity based on a result from applying at least one of the first set of machine learning models and the second set of  machine learning models to the data associated with a bid request; and
selectively prevent the bid request from being provided to at least one buyer based on the determination.
Response to Arguments 
2.	Applicant arguments, see Remarks, filed 07/21/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-5, and 8-20 has been withdrawn.


Reasons For Allowance
3.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-5, and 8-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “retrieve a first set of data from a bid request; 
apply features to the first set of data; 
extract a second set of data based on the applied features;
apply a first set of machine learning models to the second set of data;
apply a second set of machine learning models to the second set of data, wherein the second set of machine learning models is different from the first set of machine learning models, wherein the first and second sets of machine learning models are: (i) trained on respective training data sets and (ii) re-trained on updated information, wherein at least one of the first and second sets of machine learning models is configured to predict at least one fraudulent activity;
determine if the bid request is associated with the at least one fraudulent activity based on a result from applying at least one of the first set of machine learning models and the second set of machine learning models to the second set of data; and
selectively prevent the bid request from being provided to at least one buyer based on the  determination” Claims 12, and 19 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 12, and 19.
	Claims 1-5, and 8-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621